In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 12-1619 & 12-1747

FLOYD RICHARDSON,
                              Petitioner-Appellee/Cross-Appellant,

                                 v.


MICHAEL LEMKE,
                            Respondent-Appellant/Cross-Appellee.


        Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 1:00-cv-06245 — Matthew F. Kennelly, Judge.


  ARGUED SEPTEMBER 30, 2013 — DECIDED MARCH 11, 2014


   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit
Judges.
   KANNE, Circuit Judge. Before us is a petition for a writ of
habeas corpus, filed by Floyd Richardson, a convicted mur-
derer. It is the second time his case has come before this court.
The district court granted Richardson’s petition on Batson
grounds, a decision which the State of Illinois appeals. Richard-
son, in turn, appeals the district court’s denial of his eviden-
2                                            Nos. 12-1619 & 12-1747

tiary/due process and ineffective assistance of counsel claims.
We reverse in part and affirm in part. First, we reverse the
district court’s grant of habeas relief on Batson grounds.
Richardson procedurally defaulted a challenge to the prosecu-
tion’s use of peremptories by failing to contemporaneously
object, and he has not shown cause to excuse that default. Our
review is foreclosed. Next, we affirm the district court’s
treatment of the remaining two claims. Richardson’s petition
is denied.
                          I. BACKGROUND
    In 1984, Floyd Richardson was convicted of armed robbery
and murder. During his jury trial, the State of Illinois presented
ballistics evidence and identification testimony tying Richard-
son to a pair of shootings that took place at South Side busi-
nesses in April 1980. A Chicago Police Department firearms
examiner testified that rounds fired at both scenes came from
the same gun, and eyewitnesses from both scenes identified
Richardson as the gunman. That was enough to persuade the
jury to convict, and the trial court sentenced Richardson to
death.1 We discussed Richardson’s trial and sentencing hearing
in detail in our previous opinion in this case, see Richardson v.
Briley, 401 F.3d 794, 795–98 (7th Cir. 2005), and here we address
only those facts that are pertinent to the claims presently at
issue.
   We begin by surveying the factual and procedural history
of Richardson’s Batson claim, which was the basis for the


1
  Richardson’s sentence has since been commuted to life in prison without
the possibility of parole.
Nos. 12-1619 & 12-1747                                          3

district court’s grant of a writ of habeas corpus and which is
the subject of the State’s appeal. We then provide the back-
ground to Richardson’s “other crimes evidence” and
ineffective-assistance-at-sentencing claims, which were denied
by the district court and which are the subject of Richardson’s
cross-appeal.
   A. Jury Selection and Related Assistance-of-Counsel Issues
   The first issue—and the subject of the State’s appeal—is
Richardson’s challenge to the State’s use of peremptory strikes.
Richardson’s jury was selected in panels of four. The trial judge
conducted voir dire and did not allow the parties to question
the members of the venire. In all, sixty-one persons were
questioned during jury selection. The trial judge excused
twenty-four for cause. Richardson used twenty peremptory
challenges, and the State used sixteen. Richardson did not
object to the State’s use of peremptories at trial.
   1. State Appellate and Postconviction Proceedings
    After sentencing, Richardson appealed to the Illinois
Supreme Court. While his appeal was pending, the Supreme
Court decided Batson v. Kentucky, 476 U.S. 79 (1986). Nonethe-
less, Richardson again failed to make an issue of the State’s use
of peremptories. The Illinois Supreme Court affirmed his
conviction and sentence without addressing any jury selection
issues. People v. Richardson, 528 N.E.2d 612 (Ill. 1988). His
petitions for rehearing and for a writ of certiorari were denied.
    In 1991, Richardson filed a petition for postconviction relief
in state court. It was at this point, seven years after his trial
concluded, that his Batson claim first appeared. He also
4                                        Nos. 12-1619 & 12-1747

attacked both trial and appellate counsel as constitutionally
ineffective for their failure to raise the issue sooner. The State
moved to dismiss the petition. The trial court found that the
Batson claim was waived under existing Illinois law as a result
of Richardson’s failure to object to the State’s use of
peremptories at trial. Nonetheless, the court went on to
consider the claim on the merits, in part because of its connec-
tion to the ineffective assistance issues.
    In considering Richardson’s Batson claim, the trial court
reviewed the pleadings, the associated exhibits, and the record
available to it, but did not hold an evidentiary hearing or allow
for any expansion of the record. This procedure was based on
the Illinois Postconviction Hearing Act, which permitted
“summary dismissal” of a “nonmeritorious petition” based on
a review of the petitioner’s submissions and existing record
materials. People v. Mahaffey, 651 N.E.2d 174, 179 (Ill. 1995).
    On the record before it, the trial court found that thirteen of
the sixteen jurors peremptorily excluded by the prosecution
were black, but that the race of the other three stricken jurors
was unclear. It further found that the record did not show
what percentage of the venire members not challenged for
cause were black, but that, of the fourteen jurors and alternates
actually seated, eight were white and three were black, with
the race of the other three unknown. The trial court also
considered that fifteen of the sixteen stricken jurors shared a
non-suspect common characteristic in that none had ever been
the victim of a crime. It concluded—relying in significant part
on the inadequacy of the existing record—that Richardson had
not made out a prima facie case that the strikes were used in a
discriminatory manner. It also found that neither trial counsel
Nos. 12-1619 & 12-1747                                            5

nor appellate counsel was constitutionally ineffective. Richard-
son’s petition was dismissed.
    Richardson appealed. The Illinois Supreme Court found
that his Batson claim was waived, and declined to review it on
the merits. People v. Richardson, 727 N.E.2d 362, 368–69 (Ill.
2000). In doing so, first, the court correctly observed that Batson
was at least theoretically available to Richardson, because it
was decided while his case was pending on direct review. Id.
at 368 (citing Griffith v. Kentucky, 479 U.S. 314 (1987)). But the
court then relied on a series of Illinois cases managing the
retroactive preservation of Batson claims to find waiver:
   However, Batson requires “a defendant’s timely objec-
   tion to a prosecutor’s challenges.” (Emphasis added.)
   Batson, 476 U.S. at 99. A defendant who fails to raise a
   Batson objection before the jury is sworn waives the
   issue. People v. Fair, 636 N.E.2d 455 (Ill. 1994). This rule
   applied under the old rule of Swain (e.g., People v.
   Gaines, 430 N.E.2d 1046 (Ill. 1981)) and applies to cases
   pending on appeal when Batson was decided (e.g., People
   v. Evans, 530 N.E.2d 1360 (Ill. 1988); accord People v.
   Holder, 506 N.E.2d 407 (Ill. 1987)). Thus, a defendant
   who failed to object to the prosecution’s use of peremp-
   tory challenges under the old rule of Swain cannot
   receive on appeal the benefit of the new rule announced
   in Batson. People v. Pecor, 606 N.E.2d 1127 (Ill. 1992);
   accord Teague v. Lane, 489 U.S. 288, 297 (1989) (under
   Illinois law, failure to raise Swain claim at trial and on
   direct review waives Batson-type claim in state
   post-conviction proceeding).
6                                        Nos. 12-1619 & 12-1747

    In this case, defendant concedes, as our review of the
    record confirms, that his trial counsel did not object
    during voir dire to the prosecution’s use of its peremp-
    tory challenges or include this issue in the post-trial
    motion. We note that while defendant’s direct appeal
    was being briefed, this court remanded several pending
    cases to trial courts for Batson hearings, where the
    Batson issue was timely raised at trial. People v. Hooper,
    506 N.E.2d 1305 (Ill. 1987) (Ryan, J., concurring) (de-
    scribing court as remanding “all cases on review in
    which the Batson issue is viable” to circuit courts for
    Batson hearings); see, e.g., Evans, 530 N.E.2d 1360.
    Defendant has waived this claim.
Richardson, 727 N.E.2d at 368–69 (internal citations reformatted
for clarity). The United States Supreme Court again denied
certiorari. Richardson v. Illinois, 531 U.S. 871 (2000).
    The Illinois Supreme Court also considered Richardson’s
ineffective assistance claim. Richardson explicitly abandoned
his claim that trial counsel was ineffective for failing to raise a
Batson objection, see 727 N.E.2d at 369, but continued to
maintain that appellate counsel was ineffective for the same
reason. The court disagreed, finding that appellate counsel
could not be considered constitutionally ineffective for failing
to argue a waived claim. 727 N.E.2d at 369–70.
    2. Federal Proceedings
   Richardson’s next move, in 2000, was to file in federal court
seeking a writ of habeas corpus on various grounds, including
the Batson claim he unsuccessfully asserted in state
postconviction proceedings. The district court conducted an
Nos. 12-1619 & 12-1747                                          7

evidentiary hearing and granted habeas relief on the grounds
that the prosecution deceived Richardson into neglecting to
call an exculpatory witness. On appeal, we reversed. Richardson
v. Briley, 401 F.3d 794. We found that Richardson was not
prejudiced by the prosecutor’s alleged misconduct, and
remanded for further proceedings on the unresolved claims. Id.
at 803.
     The district court turned to the Batson claim on remand.
Richardson v. McCann, 653 F. Supp. 2d 831 (N.D. Ill. 2008). The
court held that the claim was procedurally defaulted—the
Illinois Supreme Court’s finding of waiver was an independent
and adequate state law ground for dismissal. But the court also
found that Richardson could likely establish cause for the
default and actual prejudice arising therefrom.
    With respect to cause, the district judge found that Richard-
son’s default—his failure to object to the State’s use of
peremptories during jury selection—occurred because there
was no “reasonable basis” for such an objection at the time of
trial. In the alternative, if a Batson or “proto-Batson” claim was
available, the district court found that both trial and appellate
counsel were constitutionally ineffective for failing to raise it.
    With respect to prejudice, the district judge explained that
his determination would inevitably be tied to the merits, but he
noted that the nature of Richardson’s claim meant—if it was
true, and if the prosecution really did purposefully exclude
black prospective jurors from service—that he was almost
certainly prejudiced. For the foregoing reasons, and because he
found that Richardson had diligently attempted to expand the
record during state court postconviction proceedings, the
8                                                Nos. 12-1619 & 12-1747

district judge concluded that an evidentiary hearing was
warranted.
    In a corrected memorandum opinion issued on March 13,
2012, Richardson v. Hardy, 855 F. Supp. 2d 809 (N.D. Ill. 2012),
the district judge granted habeas relief on Batson grounds. The
court maintained its prior position with regard to the issues of
procedural default and cause therefor: while the Batson claim
was procedurally defaulted, the default was excused because
there was no reasonable basis for it at the time of trial, or, in the
alternative, because trial and appellate counsel were constitu-
tionally ineffective for failing to raise the issue in a timely
fashion.
    Turning to the related questions of actual prejudice and the
merits of the claim,2 the district judge reviewed the expanded
record. In addition to the information available to the state trial
court on postconviction review, the district judge was able to
ascertain that all sixteen of the prosecution’s peremptory
strikes were used on black jurors, and that the net effect of
those strikes was to produce a petit jury that was one-third
black and two-thirds white. Those figures stood in contrast to
the composition of the total number of prospective jurors
tendered to the prosecution, of which fifty-six percent were


2
   The district court was correct to consider the question of prejudice as
dependent upon the merits, without engaging in a harmless error analysis.
“Batson itself as well as the cases that follow it confirm that when a violation
of equal protection in jury selection has been proven, the remedy is a new
trial, without the need for any inquiry into harmless error or examination
of the empaneled jury.” Winston v. Boatwright, 649 F.3d 618, 627 (7th Cir.
2011). In other words, a Batson violation is a structural error. Id. at 628–29.
Nos. 12-1619 & 12-1747                                         9

black and forty-four percent were white. Based on the starting
point, the end point, and several observations about the path
from the former to the latter, the district judge concluded that
Richardson had made out a prima facie case under Batson.
    Next, the district court found that the purported non-
discriminatory reasons for the prosecution’s use of peremptory
strikes—which were largely conjectural and circumstantial,
given that the prosecutors themselves could not recall their
motives from over 30 years ago—could not satisfactorily
explain all sixteen of the challenged strikes. Although it held
Richardson to his burden of persuasion, it found that burden
to be discharged and granted the writ. The State of Illinois
appeals.
   B. Richardson’s Cross-Appeal
    In granting the writ on Batson grounds, the district court
also considered Richardson’s remaining claims, each of which,
it concluded, lacked merit. Richardson appeals the resolution
of two of them: (1) his claim that the admission of certain
“other crimes evidence” rendered his trial unfair; and (2) his
claim that trial counsel was constitutionally ineffective during
the sentencing phase. Although the district court denied relief
on both grounds, it issued a certificate of appealability with
respect to the latter. We expanded the certificate to include the
former.
   1. Other Crimes Evidence
   Richardson was convicted of the April 1, 1980, armed
robbery of Twin Foods & Liquors, a convenience store located
on the South Side of Chicago. He was also convicted of the
10                                     Nos. 12-1619 & 12-1747

contemporaneous murder of George Vrabel, an employee of
the store. During the trial, however, evidence of two non-
charged criminal incidents was also introduced. First, the
prosecution introduced evidence pertaining to an April 5, 1980,
robbery and shooting at a tavern about one mile away. The
prosecution tied the two 1980 robberies together with ballistics
evidence and relied on identification testimony from witnesses
at both crime scenes to attain a conviction. Second, the prose-
cution introduced evidence of an armed robbery that occurred
on May 4, 1982. On that occasion, police had arrested Richard-
son in the vicinity of the crime because he matched a descrip-
tion of the perpetrator.
     a. State Court Proceedings
     Richardson objected to the introduction of the foregoing
evidence at trial. The trial court ruled that the April 5, 1980,
evidence was admissible for the purpose of proving the
defendant’s identity and that the May 4, 1982, evidence was
admissible to explain the circumstances of Richardson’s arrest.
On direct appeal, Richardson renewed his objection. The
Illinois Supreme Court acknowledged the dangers attendant to
the introduction of other crimes evidence, but found that the
April 5th evidence was “highly relevant and admissible” for
the purpose of identifying Richardson as the April 1st shooter.
528 N.E.2d at 617. The Illinois Supreme Court did agree with
Richardson that there was no justifiable basis for the admission
of the May 4th evidence, but it concluded that the erroneous
admission was harmless. Id. at 619. Richardson did not
continue to pursue his other crimes evidence claims in state
postconviction proceedings, and the postconviction opinions
Nos. 12-1619 & 12-1747                                                 11

of both the trial court and the Illinois Supreme Court contain
no reference to it.
    b. Federal Court Proceedings
     The district court refused to grant habeas relief based on
Richardson’s other crimes claim in its corrected memorandum
opinion. Richardson, 855 F. Supp. 2d at 814–17. Because the
Illinois Supreme Court decided the issue on the merits on
direct appeal, the district court asked whether that court’s
decision was contrary to, or an unreasonable application of,
clearly established federal law as determined by the Supreme
Court of the Untied States. 28 U.S.C. § 2254(d)(1). The district
court found that it was not. Although the Federal Rules of
Evidence do limit the introduction of evidence of uncharged
criminal behavior, see Fed. R. Evid. 404(b), there is no federal
constitutional or statutory right to a state-court trial free of
such evidence, even where that evidence is used to show
propensity.3 Relief, therefore, could only be available under a
general procedural due process theory. The district court could
not say that the Illinois Supreme Court decision amounted to
an unreasonable application of general due process principles,
and so denied relief. Richardson appeals.
    2. Ineffective Assistance at Sentencing
  Richardson was convicted of armed robbery and of the
murder of George Vrabel by a jury in 1984, but his sentence
was determined by the trial judge. During the sentencing


3
  Although the Federal Rules of Evidence are considered federal statutory
law and are codified in Title 28 of the United States Code, they apply, by
their terms, only to proceedings in federal courts. Fed. R. Evid. 101(a).
12                                      Nos. 12-1619 & 12-1747

phase, the State of Illinois introduced substantial evidence in
aggravation, consisting mostly of evidence of Richardson’s
egregiously criminal past. In mitigation, Richardson’s trial
counsel offered the testimony of Richardson, his mother, and
his sometime paramour. The testimony of the women was
primarily character evidence, consisting of claims that Richard-
son was a good father and a good son, with his heart in the
right place. Richardson himself downplayed his involvement
with some of the criminal incidents cited by the prosecution,
justified his participation in others, and admitted to the
remainder. The trial court sentenced Richardson to death.
     a. State Court Proceedings
    Richardson first attacked trial counsel’s sentencing-phase
performance in his state-court motion for postconviction relief.
His claim is that counsel was ineffective for failing to investi-
gate and introduce potentially mitigating evidence, including
traumatic aspects of Richardson’s childhood and social history
as well as his diminished mental capacity. The Illinois Supreme
Court, applying the Strickland standard, concluded that
counsel’s performance was not deficient. 727 N.E.2d at 369–74
(citing Strickland v. Washington, 466 U.S. 668 (1984)). In the
court’s view, to introduce evidence of Richardson’s diminished
mental capacity—the mitigating value of which would be
decreased culpability for his actions—would have been
incompatible with Richardson’s continued protestations that
he was innocent. Id. at 372. In the alternative, the court saw no
prejudice; the balance of aggravators versus mitigators was so
lopsided that, even if the evidence Richardson sought had been
introduced, there was virtually no possibility of a sentence
other than death. Id. at 372–73. Moreover, the court felt that the
Nos. 12-1619 & 12-1747                                        13

trial court would likely have viewed additional evidence of
Richardson’s troubled personal and social history as aggravat-
ing, rather than mitigating. Id. at 374. It denied relief.
   b. Federal Court Proceedings
    By the time Richardson’s ineffective-assistance-at-sentenc-
ing claim was decided by the district court, his sentence had
been commuted to life in prison without the possibility of
parole. But that did not necessarily render the claim moot;
Richardson would still be entitled to relief if adequate repre-
sentation would have resulted in a sentence to a term of years.
Applying the deferential § 2254(d) standards to the Illinois
Supreme Court’s analysis, the district court expressed some
doubt about that court’s conclusion that trial counsel had made
a deliberate choice to forego the presentation of evidence
related to Richardson’s diminished mental capacity. In the
district court’s view, the evidence suggested that trial counsel
had not investigated the issue at all, which requires a slightly
different Strickland performance analysis. But the district court
ruled that the state court’s application of the prejudice prong
of the Strickland test was not unreasonable, and for that reason
alone, Richardson’s claim could not be successful. Richardson
now appeals the district court’s conclusion.
                         II. ANALYSIS
    We begin with the State’s appeal of the district court’s
treatment of the Batson claim. We agree with the district court
that Richardson procedurally defaulted the claim, and that his
default was indeed an independent and adequate state law
ground for the Illinois Supreme Court’s judgment. We part
ways with the district court, however, on the issue of cause to
14                                      Nos. 12-1619 & 12-1747

excuse the default. Richardson cannot rely on the performance
of trial counsel as cause because he failed to independently
preserve that claim. He cannot rely on the performance of
appellate counsel as cause because appellate counsel was not
constitutionally ineffective. Finally, he cannot rely on the rule
of Reed v. Ross, 468 U.S. 1, 17 (1984), because it does not apply
to this case. Richardson’s failure to show cause to excuse his
default means that our review is foreclosed; we need not
consider the question of actual prejudice.
    Next, we turn to the two claims which lie at the core of
Richardson’s cross-appeal. We affirm the district court’s denial
of habeas relief on both grounds. The Illinois Supreme Court
confronted each issue on the merits, so we apply the deferen-
tial standard of review codified in the Antiterrorism and
Effective Death Penalty Act of 1996 (“AEDPA”), and we find
that the state court’s treatment of the issues was not unreason-
able. The end result is that Richardson’s petition is denied in
full.
     A. Batson Claim
    We cannot review Richardson’s Batson claim on the merits
without first grappling with the fact that the Illinois Supreme
Court, as the last state court to address the issue, appeared to
resolve it on the state law ground of waiver. “When a state
court resolves a federal claim by relying on a state law ground
that is both independent of the federal question and adequate
to support the judgment, federal habeas review of the claim is
foreclosed.” Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir.
2010) (citing Woods v. Schwartz, 589 F.3d 368, 373 (7th Cir.
2009); Coleman v. Thompson, 501 U.S. 722, 729 (1991)). In the
Nos. 12-1619 & 12-1747                                        15

habeas context, the “independent and adequate state ground”
doctrine does not serve as a jurisdictional bar. It is based
instead on “equitable considerations of federalism and co-
mity,” Lambrix v. Singletary, 520 U.S. 518, 523 (1997), and it
serves to ensure “that the States’ interest in correcting their
own mistakes is respected in all federal habeas cases.” Coleman,
501 U.S. at 732; see also Dretke v. Haley, 541 U.S. 386, 392–93
(2004) (referring to the rule as “prudential” in origin).
    The doctrine applies regardless of whether the state law
ground is substantive or procedural. Coleman, 501 U.S. at 729.
But given what a petition for habeas corpus is, the substantive
merit of a legal claim contained therein is bound to be gov-
erned by federal law. Accordingly, when a state court relies on
an independent and adequate state law ground to resolve such
a claim, that state law ground is usually procedural. We refer
to claims resolved in this way as being procedurally defaulted.
Woods, 589 F.3d at 373.
    Procedural defaults take several forms, but two are para-
digmatic. On the one hand, a claim might be procedurally
defaulted when a petitioner fails to “fairly present” his claim
to the state courts, regardless of whether he initially preserved
it with an objection at the trial level. To fairly present his
federal claim, a petitioner must assert that claim throughout at
least one complete round of state-court review, whether on
direct appeal of his conviction or in post-conviction proceed-
ings. McDowell v. Lemke, 737 F.3d 476, 482 (7th Cir. 2013); see
also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). The com-
plete round requirement means that the petitioner must raise
the issue at each and every level in the state court system,
including levels at which review is discretionary rather than
16                                               Nos. 12-1619 & 12-1747

mandatory. Lewis v. Sternes, 390 F.3d 1019, 1025–26 (7th Cir.
2004) (citing O’Sullivan, 526 U.S. at 845–46).4 On the other hand,
a claim might be procedurally defaulted through a petitioner’s
initial failure to preserve it with an objection, even if the
petitioner later does attempt to present it for review. “[W]hen
a state court refuses to reach the merits of a petitioner’s federal
claims because they were not raised in accord with the state’s
procedural rules (i.e., because the petitioner failed to contem-
poraneously object), that decision rests on independent and
adequate state procedural grounds.” Kaczmarek, 627 F.3d at 591
(citing Woods, 589 F.3d at 373; Gray v. Hardy, 598 F.3d 324, 329
(7th Cir. 2010)).
   The last state court to consider Richardson’s Batson claim
was the Illinois Supreme Court, on postconviction review.
Richardson, 727 N.E.2d at 368–69. The court found that Richard-
son had “waived this claim” by failing to contemporaneously
object to the State’s use of peremptories.5 Id. at 369. The waiver


4
   This first sort of procedural default is an outgrowth of the statutory
requirement that a habeas petitioner exhaust his remedies in state court
before taking his case to federal court. “Inherent in the habeas petitioner’s
obligation to exhaust his state court remedies before seeking relief in habeas
corpus, see 28 U.S.C. § 2254(b)(1)(A), is the duty to fairly present his federal
claims to the state courts.” Lewis, 390 F.3d at 1025. “Only if the state courts
have had the first opportunity to hear the claim sought to be vindicated in
the federal habeas proceeding does it make sense to speak of the exhaustion
of state remedies.” Picard v. Connor, 404 U.S. 270, 276 (1971). Cf. Lieberman
v. Thomas, 505 F.3d 665, 669–70 (7th Cir. 2007) (failure to exhaust is a
procedural default).

5
    We need not discuss whether Richardson’s failure to object constituted a
                                                              (continued...)
Nos. 12-1619 & 12-1747                                                       17

finding unquestionably was the basis for the court’s decision,
and it certainly looks like a procedural default. See, e.g.,
Kaczmarek, 627 F.3d at 591 (referring to failure to contempora-
neously object as a procedural default); Brooks v. Walls, 279
F.3d 518, 522 (7th Cir. 2002) (using the same example).
    Richardson admits that the waiver ruling was procedural
in nature, but he argues that it was based on a federal rule of
procedure, despite the fact that it was issued by a state court.
Thus, he argues, while his claim may have been defaulted, that
default was not an “independent,” nor an “adequate,” state
ground for the decision. The district court disagreed. We
review procedural defaults and related issues de novo, Page v.
Frank, 343 F.3d 901, 905 (7th Cir. 2003), and we discuss the
independence and the adequacy of the waiver finding sequen-
tially.
    1. Independence of Waiver Finding
    Richardson is right to stress that the mere invocation of a
state law rule does not necessarily create an “independent”
state law ground to support a judgment. The state court must
actually have relied on that rule—and not on a parallel or
interwoven federal basis—in order to foreclose our review.
Caldwell v. Mississippi, 472 U.S. 320, 327 (1985) (“The mere
existence of a basis for a state procedural bar does not deprive
this Court of jurisdiction; the state court must actually have


5
  (...continued)
“waiver” or a “forfeiture” under our own case law, as the Illinois Supreme
Court is free to decide what to call such a failure within that state’s judicial
system.
18                                         Nos. 12-1619 & 12-1747

relied on the procedural bar as an independent basis for its
disposition of the case.”). We do not construe genuine ambigu-
ity in favor of the state; if it “fairly appears” that the state court
rested its decision primarily on federal law or is interwoven
therewith, a federal court may review the federal question
unless the state court’s opinion contains a “plain statement”
that its decision rests on state grounds. Harris v. Reed, 489 U.S.
255, 261 (1989).
    Richardson’s position is that the Illinois Supreme Court’s
opinion was ambiguous. His argument depends on lifting a
single phrase out of context: “Batson requires ‘a defendant’s
timely objection to a prosecutor’s challenges.’” 727 N.E.2d at
368 (quoting Batson, 476 U.S. at 99) (emphasis original). He
believes the state court relied on a federal timely objection
requirement intrinsic to Batson itself, and that its state law
waiver decision therefore at least appeared to be interwoven
with federal law. We disagree. The state court opinion was not
ambiguous, and it plainly does not bear Richardson’s interpre-
tation.
    First, Richardson seems to think that the mere mention of
a federal case creates an ambiguity. But the sort of ambiguity
that is necessary to justify abandoning our position of defer-
ence to state court judgments is not merely semantic or
superficial. Under the Supreme Court’s applicable precedents,
we are concerned with the grounds on which the state court
decision fairly appears to “rest,” or to “rely.” See, e.g., Coleman,
501 U.S. at 736; Caldwell, 472 U.S. at 327; Harris, 489 U.S. at 261.
The context surrounding the sentence cherry-picked by the
petitioner makes it abundantly clear that the Illinois Supreme
Court relied on an Illinois rule governing the preservation of
Nos. 12-1619 & 12-1747                                            19

claims related to jury composition, one which remained
unchanged throughout the Swain-Batson transition:
   A defendant who fails to raise a Batson objection before
   the jury is sworn waives the issue. People v. Fair, 636
   N.E.2d 455 (Ill. 1994). This rule applied under the old
   rule of Swain (e.g., People v. Gaines, 430 N.E.2d 1046 (Ill.
   1981)) and applies to cases pending on appeal when
   Batson was decided (e.g., People v. Evans, 530 N.E.2d
   1360 (Ill. 1988); accord People v. Holder, 506 N.E.2d 407
   (Ill. 1987)). Thus, a defendant who failed to object to the
   prosecution’s use of peremptory challenges under the
   old rule of Swain cannot receive on appeal the benefit of
   the new rule announced in Batson. People v. Pecor, 606
   N.E.2d 1127 (Ill. 1992)[.]
727 N.E.2d at 368 (citations reformatted for clarity). No
reasonable reader could understand the Illinois Supreme Court
to be relying on a waiver requirement intrinsic to Batson when
its opinion explicitly states that the rule on which it relies
predates that decision.
    Second, the federal timing requirement on which Richard-
son claims the state court partially relied simply does not exist.
Certainly a defendant must raise a Batson claim to have a
Batson claim; that is true of any legal argument. But the
Supreme Court has never gone so far as to impose specific
requirements on the states in the Batson context. In Batson, the
Supreme Court “imposed no new procedural rules and
declined either ‘to formulate particular procedures to be
followed upon a defendant’s timely objection to a prosecutor’s
challenges,’ or to decide when an objection must be made to be
20                                      Nos. 12-1619 & 12-1747

timely.” Ford v. Georgia, 498 U.S. 411, 423 (1991) (quoting
Batson, 476 U.S. at 99–100). There was a reason for that. Federal
courts, as a general rule, do not tell state courts when and how
to require an objection, and “[t]he appropriateness … of
looking to local rules for the law governing the timeliness of a
constitutional claim is … clear.” Id. (emphasis added); see also
Hogan v. McBride, 74 F.3d 144, 146 (7th Cir. 1996) (“failure to
present a claim at the time, and in the way, required by the
state is an independent state ground of decision, barring
review in federal court.”). We do not think any reasonable
reader could understand the state court to have relied on a
federal directive that does not exist.
    Third, even if Richardson’s premise—that the state court
derived a timely objection requirement from Batson itself—was
accurate, his conclusion would still be wrong, because the effect
of a failure to comply with that requirement is, by definition,
a question of state law. Different courts make different rules
regarding the effect of a basic failure to raise an objection when
and where one is required; the contrast between our own
waiver/forfeiture distinction and the Illinois approach provides
a good example. These rules are always within the province of
the court system in which they are to be applied. Under the
law of the Supreme Court and of this circuit, a federal court
must respect a state court’s application of its own rules of basic
procedure. Bute v. Illinois, 333 U.S. 640, 668 (1948) (referencing
the “basic and historic power of the states to prescribe their
own local court procedures”); Coleman v. O’Leary, 845 F.2d 696,
700 (7th Cir. 1988) (observing that “the question of whether a
state court properly applied its state procedural rules is a
matter of state law”). Richardson admits his claim was re-
Nos. 12-1619 & 12-1747                                        21

solved on the basis of waiver. It makes little difference what
exactly was waived; this sort of basic procedural waiver is a
resolution on state law grounds.
   To reiterate, the Illinois Supreme Court’s opinion was not
ambiguous. It clearly did not rely on a rule created by Batson,
given that it cited and relied on Illinois case law both pre-
dating and post-dating that decision. Furthermore, Richardson
does not argue that the court based its judgment on anything
other than waiver, and waiver is an independent state law
ground. The remaining question is whether it is an “adequate”
ground to presumptively foreclose our review.
   2. Adequacy of Waiver Finding
    A state law ground must be “adequate,” in addition to
independent, to foreclose federal review. For a procedural
default to be considered an adequate state law ground, the rule
under which it is invoked must have been firmly established
and regularly followed as of the time when the procedural
default occurred. James v. Kentucky, 466 U.S. 341, 348–49 (1984);
Ford, 498 U.S. at 423–24; see also Smith v. McKee, 598 F.3d 374,
382 (7th Cir. 2010); Franklin v. Gilmore, 188 F.3d 877, 882 (7th
Cir. 1999). Only then can a petitioner be “deemed to have been
apprised of its existence.” NAACP v. Alabama ex rel. Patterson,
357 U.S. 449, 457 (1958).
    Richardson argues that the rule under which he procedur-
ally defaulted was not in place at the time of his trial because
Batson had not yet been decided. But Richardson did not
default an objection to the jury composition because of Batson;
he defaulted an objection to the jury composition because he
did not make one, and because, under Illinois law pre-dating
22                                               Nos. 12-1619 & 12-1747

and post-dating both Batson and his trial, that is waiver.6 As the
court explained, “a defendant who failed to object to the
prosecution’s use of peremptory challenges under the old rule
of Swain cannot receive on appeal the benefit of the new rule
announced in Batson.” 727 N.E.2d at 368. The cases cited by the
Illinois Supreme Court show that the waiver rule concerning
objections to jury composition existed at the time of Richard-
son’s trial, see People v. Gaines, 430 N.E.2d 1046, 1054 (Ill. 1981)
(refusing to consider challenge to racial composition of jury
when defendant did not object before jury was sworn), and
that it has been regularly followed since. See, e.g., People v.
Pecor, 606 N.E.2d 1127 (Ill. 1992). Accordingly, the Illinois
waiver rule is an adequate state law ground for a judgment.
   The Illinois Supreme Court’s finding that Richardson
waived his Batson claim by failing to make a contemporaneous
objection to the prosecutor’s use of peremptories or to the
composition of the jury was an independent and adequate state
law ground for the judgment. Richardson procedurally
defaulted that claim. The next question is whether we may
reach the merits nonetheless.
     3. Cause and Prejudice
   Because the independent and adequate state law ground
rule is prudential and not jurisdictional, we may excuse a
procedural default if the petitioner can show both cause for

6
   This is not to say that Richardson’s argument concerning the non-
existence of a Batson claim at the time of his trial has no place in this appeal
at all. While it is not relevant to determining whether a default occurred in
the first place, it does factor into our consideration of whether there is cause
to excuse that default.
Nos. 12-1619 & 12-1747                                          23

and prejudice from the default or can demonstrate that the
district court’s failure to consider the claim would result in a
fundamental miscarriage of justice. Bolton v. Akpore, 730 F.3d
685, 696 (7th Cir. 2013). Richardson does not argue that a
miscarriage of justice has occurred, but he does argue cause
and prejudice to excuse the default. We review the cause and
prejudice questions de novo. Holmes v. Hardy, 608 F.3d 963, 967
(7th Cir. 2010).
    Cause for a default is ordinarily established by showing
that some type of external impediment prevented the peti-
tioner from presenting his claim. Lewis, 390 F.3d at 1026.
Richardson argues three potential causes to excuse his default:
(1) that trial counsel was constitutionally ineffective for failing
to object to the prosecution’s use of peremptories; (2) that
appellate counsel was constitutionally ineffective for failing to
raise a Batson claim on direct review, when Batson had already
been decided; and (3) that there was no reasonable basis for a
challenge to the prosecution’s use of peremptories at the time
of trial, relying on the rule of Reed v. Ross, 468 U.S. at 17. We
address Richardson’s arguments sequentially.
   a. Performance of Trial Counsel
    Meritorious claims of ineffective assistance can excuse a
procedural default. Brown v. Watters, 599 F.3d 602, 609 (7th Cir.
2010) (citing Murray v. Carrier, 477 U.S. 478, 488–89 (1986)). But
those claims must themselves be preserved; in order “to use
the independent constitutional claims of ineffective assistance
of trial and appellate counsel as cause to excuse a procedural
default, [a petitioner is] required to raise the claims through
24                                      Nos. 12-1619 & 12-1747

one full round of state court review, or face procedural default
of those claims as well.” Gray, 598 F.3d at 330.
    Richardson never presented his claim of ineffective assis-
tance of trial counsel for one full round of review. He did not
present it at all on direct review, and he did not present it to
the Illinois Supreme Court on collateral review. On the
contrary, he affirmatively abandoned it. 727 N.E.2d at 369. This
claim is procedurally defaulted, and Richardson offers no
argument to save it. It therefore cannot serve as cause to avoid
his default on the Batson claim.
     b. Performance of Appellate Counsel
    Richardson’s second argument for cause is his assertion
that appellate counsel was constitutionally ineffective for
failing to raise the Batson issue on direct appeal. Richardson
did independently preserve this claim, arguing it at every level
in the state court collateral review process. To establish
ineffective assistance sufficient to excuse a procedural default,
a petitioner must satisfy the familiar two-part test from
Strickland v. Washington, 466 U.S. at 687. He must show that
counsel’s performance was objectively deficient and that the
deficient performance prejudiced his case. The Illinois Su-
preme Court concluded that appellate counsel was not
ineffective for failing to argue a waived claim.
   In our circuit, when we review a state court’s resolution of
an ineffective assistance claim in the cause-and-prejudice
context, we apply the same deferential standard as we would
when reviewing the claim on its own merits. Gray, 598 F.3d at
330–31; Wrinkles v. Buss, 537 F.3d 804, 813 (7th Cir. 2008). In
other words, ineffective assistance only provides cause to
Nos. 12-1619 & 12-1747                                        25

excuse a default if the state court decision with respect that
ineffective assistance claim: (1) was contrary to, or involved an
unreasonable application of, clearly established federal law, as
determined by the Supreme Court of the United States; or (2)
was based on an unreasonable determination of the facts in
light of the evidence presented in the state court proceeding. 28
U.S.C. § 2254(d); Wrinkles, 537 F.3d at 813. Other courts review
nested ineffective assistance issues de novo, or have refrained
from deciding which standard of review to apply. See, e.g.,
Janosky v. St. Amand, 594 F.3d 39, 44–45 (1st Cir. 2010) (ac-
knowledging circuit split); Hall v. Vasbinder, 563 F.3d 222,
236–37 (6th Cir. 2009) (applying de novo standard of review in
the cause and prejudice context); Fischetti v. Johnson, 384 F.3d
140, 154–55 (3d Cir. 2004) (same); but see Roberson v. Rudek, 446
Fed.Appx. 107, 109 (10th Cir. 2011) (implicitly agreeing with
our approach by affirming district court’s invocation of
AEDPA deference).
    The standard of review makes no difference here. Richard-
son did not receive ineffective assistance of appellate counsel.
In order for the prejudice prong of the Strickland test to be
satisfied, “[t]he defendant must show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different.” Strickland,
466 U.S. at 694. We know that there is no chance the outcome
would have been different. If Richardson’s appellate attorney
had tried to challenge the prosecution’s use of peremptories
before the Illinois Supreme Court on direct appeal, it would
have found that the claim was waived through trial counsel’s
failure to contemporaneously object—just as it found when
faced with the exact same question on collateral review.
26                                       Nos. 12-1619 & 12-1747

Because appellate counsel did not provide constitutionally
ineffective assistance, the performance of appellate counsel
cannot excuse Richardson’s procedural default.
     c. Reed v. Ross
    The district court found that there was cause to excuse
Richardson’s procedural default because no reasonable basis
existed for a challenge to the prosecution’s use of peremptories
at the time of trial, relying on Reed v. Ross, 468 U.S. 1. In Reed,
the Supreme Court first identified three situations in which it
might be said to announce a “new” rule:
     First, a decision of this Court may explicitly overrule
     one of our precedents. Second, a decision may overturn
     a longstanding and widespread practice to which this
     Court has not spoken, but which a near-unanimous
     body of lower court authority has expressly approved.
     And, finally, a decision may disapprove a practice this
     Court arguably has sanctioned in prior cases.
468 U.S. at 17 (citations and internal markup omitted). It then
explained that when a case falling into one of the first two
categories is given retroactive application, “there will almost
certainly have been no reasonable basis upon which an
attorney previously could have urged a state court to adopt the
position that this Court has ultimately adopted.” Id. Under
such circumstances, cause to excuse a procedural default is
present.
Nos. 12-1619 & 12-1747                                                     27

    Even if we assume that Reed v. Ross is still valid law,7 we
cannot agree with the district court’s invocation of it in the case
before us. Batson did overrule Swain v. Alabama, 380 U.S. 202
(1965), to the extent that the two cases were in conflict. 476 U.S.
at 100 n.25. But Batson did not invent the rule that a state
violates the Equal Protection Clause when a prosecutor uses
peremptory challenges to strike jurors on account of their race,
nor did it conflict with Swain in that regard. Quite to the
contrary, it found that rule in Swain itself. See Batson, 476 U.S.
at 91 (“[Swain] went on to observe … that a State may not
exercise its challenges in contravention of the Equal Protection
Clause.”). For that matter, Swain did not invent the rule, either;
it had existed for decades. See, e.g., Norris v. Alabama, 294 U.S.
587, 589 (1935) (explaining that the principle that the exclusion
of individuals from grand jury service on account of their race
is constitutionally problematic applies equally to exclusion
from service on petit juries).
     That rule—the rule that the use of peremptories to exclude
persons from service on the petit jury on account of race
violates the Equal Protection Clause—is the “legal basis” of
Richardson’s claim in this case. Batson did not overrule Swain
with regard to that legal basis. It did the opposite; it affirmed
it. Richardson therefore cannot argue that the legal basis of his
claim was unavailable before Batson, and he cannot rely on the
rule of Reed v. Ross.


7
  We have observed that the Supreme Court’s later decision in Teague v.
Lane, 489 U.S. 288 (1989), “leaves no independent role for a doctrine treating
legal change as ‘cause.’” Prihoda v. McCaughtry, 910 F.2d 1379, 1386 (7th Cir.
1990).
28                                       Nos. 12-1619 & 12-1747

    To be sure, Batson did overrule Swain with respect to the
evidentiary burden placed on a defendant claiming unconstitu-
tional use of peremptories. Swain created a presumption,
rooted in the history of peremptory strikes at common law,
that the prosecution was using those strikes properly. 380 U.S.
at 222. The presumption could only be overcome with evidence
that the peremptory strike system was being perverted, which
proved to be an exceedingly difficult standard to meet. See
Batson, 476 U.S. at 91–93.Batson changed the quantum of proof
necessary to make out a prima facie case of discrimination,
laying out the now-familiar burden-shifting framework and
making it possible to prove discrimination with evidence
intrinsic to a single case. But none of that means Batson created
a new claim that was not available to Richardson at the time of
his trial. It simply means Batson made his pre-existing constitu-
tional claim substantially less difficult to prove. According to
the Supreme Court, that is not cause. Smith v. Murray, 477 U.S.
527, 537 (1986) (“the question is not whether subsequent legal
developments have made counsel’s task easier, but whether at
the time of the default the claim was ‘available’ at all.”). Thus,
Richardson’s default is not excused.
   We note, significantly, that our understanding of the
Swain–Batson transition is based on the words of the Supreme
Court itself:
     In Swain v. Alabama, the Court held that, although the
     use of peremptory challenges to strike black jurors on
     account of race violated the Equal Protection Clause, a
     defendant could not establish such a violation solely on
     proof of the prosecutor’s action at his own trial. Batson
     overruled that portion of Swain, changing the standard for
Nos. 12-1619 & 12-1747                                          29

   proving unconstitutional abuse of peremptory chal-
   lenges.
Allen v. Hardy, 478 U.S. 255, 258–59 (1986) (internal citations
omitted) (emphasis added). In other words, as we have said,
Batson did not change the right; it changed the standard of
proof. The dissent reads the transition differently, and not, in
a vacuum, unreasonably. We believe, however, that we are
bound to honor the Supreme Court’s interpretation of its own
prior case law.
    In that, we are joined by every circuit court to consider this
issue. See Ruff v. Armontrout, 77 F.3d 265, 267 (8th Cir. 1996);
Pitts v. Cook, 923 F.2d 1568, 1572-73 (11th Cir. 1991); Williams v.
McCarthy, 879 F.2d 866 (9th Cir. 1989) (unpublished table
decision); Jones v. Butler, 864 F.2d 348, 363-64 (5th Cir. 1988).
Although the rationales provided by our sister circuits differ in
some respects from our own, we have all reached the conclu-
sion that Batson did not work a change in existing law suffi-
cient to excuse a failure to object under Swain. Without cause
to excuse Richardson’s default, we need not ask whether he is
actually prejudiced by it. Our review is foreclosed, and we
reverse the district court’s grant of his petition.
   B. Other Crimes Evidence
    Richardson appeals the district court’s denial of his claim
concerning the admission of certain other crimes evidence.
Although Richardson was only charged with crimes relating to
the April 1, 1980, armed robbery at Twin Foods & Liquors, the
prosecution also introduced evidence linking him to armed
robberies taking place in the neighborhood on April 5, 1980,
and May 4, 1982. The last state court to consider the issue was
30                                            Nos. 12-1619 & 12-1747

the Illinois Supreme Court on direct review, which found that
the April 5, 1980, evidence was “highly relevant and admissi-
ble” for the purpose of identifying Richardson as the April 1st
shooter, and that, while there was no justifiable basis for the
admission of the May 4th evidence, the erroneous admission
was harmless.
   A habeas corpus petitioner may only obtain relief if he
shows that he is in custody “in violation of the Constitution or
laws or treaties of the United States.” 28 U.S.C. § 2254(a). That
means an erroneous admission under state rules of evidence is
no concern of ours unless it is so egregiously prejudicial as to
implicate constitutional principles. Accordingly, Richardson
couches his claim in due process terms. The district court
correctly noted that claims based on the “catch-all sense of due
process” almost always fail. 855 F. Supp. 2d at 816 (quoting
Hammer v. Karlen, 342 F.3d 807, 811 n.3 (7th Cir. 2003)). State
court evidentiary rulings only implicate the Due Process
Clause when “evidence ‘is so extremely unfair that its admis-
sion violates fundamental conceptions of justice[.]’” Perry v.
New Hampshire, 132 S. Ct. 716, 723 (2012) (quoting Dowling v.
United States, 493 U.S. 342, 352 (1990)). The district court did
not believe that lofty standard was met and denied relief. We
review de novo, Ebert v. Gaetz, 610 F.3d 404, 411 (7th Cir. 2010),
and we agree.
   Even if we assume Richardson properly preserved the
constitutional claim,8 we agree with the district court. Our

8
  Richardson did couch the evidentiary claim in constitutional terms before
the Illinois Supreme Court by describing it as such in a supplemental
                                                             (continued...)
Nos. 12-1619 & 12-1747                                                    31

consideration of the Illinois Supreme Court’s decision is
deferential, and we will grant relief only if the state court
decision: (1) was contrary to, or involved an unreasonable
application of, clearly established federal law, as determined
by the Supreme Court of the United States; or (2) was based on
an unreasonable determination of the facts in light of the
evidence presented in the state court proceeding. 28 U.S.C. §
2254(d). The circumstances make it difficult to coherently
apply AEDPA deference to the Illinois Supreme Court’s
decision—it was based entirely on state rules of evidence. But
a state court decision that does not cite federal precedent is still
consistent with federal law so long as neither the reasoning nor
the result of the state court decision contradicts the Supreme
Court’s decisions. Early v. Packer, 537 U.S. 3, 8 (2002).
   The Illinois Supreme Court did not contradict any federal
principles, let alone any principles established by the United
States Supreme Court itself. When engaging in an evidentiary
due process analysis, we often simplify the inquiry by asking
whether the probative value of the evidence is greatly out-
weighed by the prejudice to the accused. United States ex rel.
Palmer v. DeRobertis, 738 F.2d 168, 171 (7th Cir. 1984) (citing
United States v. Pate, 426 F.2d 1083, 1086 (7th Cir. 1970)). In this
case it is not.
  First, we agree with the Illinois Supreme Court that the
April 5, 1980, evidence was extremely probative of Richard-


8
  (...continued)
memorandum, but it is not clear whether he initially argued it as such at the
trial level or whether a failure to do so under these circumstances would
defeat the complete round requirement.
32                                        Nos. 12-1619 & 12-1747

son’s guilt. It gave the prosecution the ability to use ballistics
evidence to tie additional eyewitness identification testimony
to Richardson as the perpetrator of both offenses. In a case
where physical evidence was hard to come by, the probative
value of that link cannot be overstated. To whatever extent it
was also prejudicial to Richardson’s case (probative evidence
always is—that’s the point), that prejudice does not greatly
outweigh the probative value.
    Second, we further agree that the May 4, 1982, evidence
was not particularly prejudicial. The testimony was brief and
came with a limiting instruction. See Soltys v. Costello, 520 F.3d
737, 744 (7th Cir. 2008) (“We presume that juries follow the
instructions given them by the court.”); 3M v. Pribyl, 259 F.3d
587, 600 (7th Cir. 2001). There is no reason to believe that it
influenced the jury so heavily and so improperly as to violate
fundamental conceptions of justice. Perry, 132 S. Ct. at 723 .
    Finally, we note that we reached these conclusions by
evaluating the effect of this evidence within the context of the
trial in which it was admitted—the same trial in which the
defendant’s purportedly exculpatory witness was not permit-
ted to testify. There is no need to separately consider the
cumulative effect of that issue. We affirm the district court’s
treatment of Richardson’s due process claim.
     C. Ineffective Assistance of Counsel at Sentencing
     Richardson appeals the district court’s denial of his claim
that he received ineffective assistance of counsel during the
sentencing phase. During the sentencing phase, the State of
Illinois introduced evidence of years’ worth of violent criminal
activity and delinquency under supervision. Richardson’s
Nos. 12-1619 & 12-1747                                        33

strategy in mitigation was to continue to protest his innocence,
and his attorney also called his mother and the mother of his
children to the stand to testify in support of his character.
Defense counsel did not, however, introduce any evidence of
Richardson’s allegedly troubled childhood or his below-
average intelligence. On collateral review, Richardson’s
attacked his attorney’s performance.
    The Illinois Supreme Court applied the Strickland standard
and found that Richardson failed both prongs of the test. With
respect to performance, the court found that trial counsel’s
decision not to pursue or investigate any evidence justifying or
excusing Richardson’s conduct was reasonable in light of the
fact that Richardson intended to testify as to his own inno-
cence; it might undermine Richardson’s credibility to juxtapose
his “I did not do it” testimony with a full batch of “this is why
he did it” evidence. With respect to prejudice, the court
reviewed Richardson’s vast and violent criminal history,
offered by the State in aggravation, and concluded that any
evidence of childhood, social, or mental difficulty would not
have swayed the trial court away from a sentence of death. The
district court, applying the deferential AEDPA standard,
denied Richardson’s request for relief. We review de novo.
   Putting aside the performance prong of the Strickland test,
we affirm the denial of Richardson’s claim because a reason-
able jurist could certainly conclude, as did the Illinois Supreme
Court, that the introduction of the evidence Richardson sought
would not have changed the sentence handed down by the
34                                          Nos. 12-1619 & 12-1747

trial court.9 Strickland, 466 U.S. at 694; Griffin v. Pierce, 622 F.3d
831, 844 (7th Cir. 2010) (“When challenging his sentence, a
petitioner must show that but for counsel’s errors, there is a
reasonable probability that he would have received a different
sentence.”). When engaging in the probability inquiry, a court
should “consider ‘the totality of the available mitigation
evidence—both that adduced at trial, and the evidence
adduced in the [later] proceeding’—and ‘reweig[h] it against
the evidence in aggravation.’” Porter v. McCollum, 558 U.S. 30,
41 (2009) (quoting Williams v. Taylor, 529 U.S. 362, 397–98
(2000)). The Illinois Supreme Court did. It concluded that a
trial court that sentenced Richardson to death based on the fact
that he was a convicted murderer and a proven recidivist with
a violent criminal past would not be appreciably less likely to
sentence him to death if it was also made aware that he was
mentally troubled. Not every jurist will agree with that
conclusion, but it was certainly not an unreasonable one. We
affirm the district court’s treatment of this claim.
                         III. CONCLUSION
    For the reasons stated above, we AFFIRM in part and
REVERSE in part. We reverse the district court’s grant of
habeas relief based on Richardson’s defaulted challenge to the
prosecution’s use of peremptories; he has not shown cause to
excuse his failure to contemporaneously object. We affirm the
district court’s denial of Richardson’s petition on eviden-
tiary/due process and ineffective assistance grounds. The

9
  Ultimately, due to the commuting of his sentence, Richardson would not
be entitled to relief unless the trial court would have handed down a
sentence to a term of years.
Nos. 12-1619 & 12-1747                                 35

summary effect is that Richardson’s petition for a writ of
habeas corpus is denied in full.
36                                        Nos. 12‐1619 & 12‐1747 

     WOOD,  Chief  Judge,  dissenting.  The  Illinois  Supreme 
Court  held  that  Floyd  Richardson  cannot  benefit  from  the 
Supreme  Court’s  decision  in  Batson  v.  Kentucky,  476  U.S.  79 
(1986) because, while Batson was decided only while his case 
was on direct appeal, Richardson failed to show cause for his 
failure contemporaneously to object to the prosecution’s use 
at  trial  of  peremptory  challenges.  The  state  court  reached 
that  result  by  concluding  that  because  Richardson’s  trial 
counsel did not (futilely) object to the composition of the ju‐
ry under Swain v. Alabama, 380 U.S. 202 (1965), any argument 
under  Batson  was  waived.  It  reasoned  that  appellate  coun‐
sel’s  performance  could  not  be  deemed  inadequate  under 
Strickland v. Washington, 466 U.S. 668 (1984), it continued, be‐
cause  any  effort  by  appellate  counsel  to  raise  the  Batson 
claim  would  have  been  doomed  because  of  this  supposed 
waiver. Richardson challenged this outcome in a petition for 
a writ of habeas corpus, which the district court granted. The 
majority  today  reverses  that  judgment,  on  the  ground  that 
Richardson  defaulted  on  his  challenge  to  the  prosecution’s 
use of peremptories and has not demonstrated the necessary 
cause  and  prejudice  to  overcome  that  default  and  thus  to 
prevail  on  his  claim  of  ineffective  appellate  counsel.  I  re‐
spectfully dissent.  
                                   I 
    I  have  nothing  to  add  to  the  majority’s  summary  of  the 
underlying facts and procedural posture of the case. Indeed, 
I  agree  with  them  on  two  points:  Richardson  failed  to  pre‐
serve any argument he might have about the effectiveness of 
trial  counsel’s  performance,  and  he  procedurally  defaulted 
his  Batson  argument  because  the  Illinois  Supreme  Court’s 
Nos. 12‐1619 & 12‐1747                                              37 

waiver  finding  was  an  adequate  and  independent  state 
ground supporting its decision. Where I part company is on 
the question whether he has shown the cause and prejudice 
that  is  needed  to  overcome  his  procedural  default.  Because 
Batson  fundamentally  enlarged  the  application  of  the  Equal 
Protection  Clause  to  the  racially  discriminatory  use  of  per‐
emptory  challenges  in  even  a  single  case,  and  in  so  doing 
overturned a critical portion of Swain, I would affirm the dis‐
trict court. In order to reach this conclusion, I must consider 
both  the  effectiveness  of  appellate  counsel  and  the  inter‐
twined question whether the Illinois court’s rule barring Bat‐
son challenges if a Swain challenge was forfeited is consistent 
with the jurisprudence of the United States Supreme Court.  
                                    II 
    At the heart of all this is the question whether Batson an‐
nounced a new rule under the Equal Protection Clause, as it 
applies to the use of peremptory challenges. See Reed v. Ross, 
468 U.S. 1 (1984). As the Supreme Court noted in Whorton v. 
Bockting, 549 U.S. 406 (2007), “[u]nder the Teague [v. Lane, 489 
U.S.  288  (1989)]  framework,  an  old  rule  applies  both  on  di‐
rect and collateral review, but a new rule is generally appli‐
cable only to cases that are still on direct review.” 549 U.S. at 
416.  If,  or  to  the  extent  that,  Batson  announced  a  new  rule, 
then  Richardson’s  appellate  counsel  performed  deficiently 
by failing to raise the issue on direct review. Moreover, pre‐
cisely because the rule is new, Richardson cannot be said to 
have waived the point because he did not raise it at trial. 
  My  colleagues  concede,  ante  at  28,  that  Batson  overruled 
Swain, but they interpret the Supreme Court’s statement that 
38                                          Nos. 12‐1619 & 12‐1747 

it did so with respect to the “standard for proving unconsti‐
tutional  abuse  of  peremptory  challenges”  differently  from 
the way I do. See ante at 28–29. Indeed, as I explain, I believe 
that  their  interpretation  fails  to  reflect  the  Supreme  Court’s 
own  discussion  in  Batson.  When  the  Batson  Court  changed 
“the  quantum  of  proof  necessary  to  make  out  a  prima  facie 
case  of  discrimination,”  ante  at  28,  it  rejected  “the  eviden‐
tiary  formulation”  that  a  number  of  lower  courts  had  used 
after Swain, under which those courts thought that “proof of 
repeated striking of blacks over a number of cases was nec‐
essary  to  establish  a  violation  of  the  Equal  Protection 
Clause.”  476  U.S.  at  92–93.  The  Court  then  set  forth  “[t]he 
showing  necessary  to  establish  a  prima  facie  case  of  pur‐
poseful discrimination in selection of the venire.” Id. at 94. In 
so  doing,  the  Court  said,  “the  defendant  may  establish  a 
prima  facie  case  ‘in  other  ways  than  by  evidence  of  long‐
continued  unexplained  absence’  of  members  of  his  race 
‘from many panels.’” Id. at 95 (Cassell v.  Texas,  339 U.S.  282, 
290  (1950)  (plurality  opinion)).  Specifically,  “since  the  deci‐
sion  in  Swain,  this  Court  has  recognized  that  a  defendant 
may  make  a  prima  facie  showing  of  purposeful  racial  dis‐
crimination in selection of the venire by relying solely on the 
facts  concerning  its  selection  in  his  case.”  Id.  The  Court  un‐
derscored  the  point  only  a  few  lines  later,  stating  that  the 
principles  articulated  since  Swain  “support  our  conclusion 
that  the  defendant  may  establish  a  prima  facie  case  of  pur‐
poseful  discrimination  in  selection  of  the  petit  jury  solely  on 
evidence  concerning  the  prosecutor’s  exercise  of  peremptory  chal‐
lenges at the defendant’s trial.” Id. at 96 (emphasis added).  
Nos. 12‐1619 & 12‐1747                                             39 

    As  the  Court  recognized,  Swain  said  in  no  uncertain 
terms  that  the  “standard”  for  proving  an  equal  protection 
violation  was  not  met  if  the  defendant  showed  only  that  a 
prosecutor  used  peremptory  challenges  in  the  defendant’s 
own case in a racially discriminatory way. Batson agreed that 
system‐wide  discrimination  (as  called  for  by  Swain)  would 
be one way in which a violation could be proven, but it add‐
ed  another  path  that  also  would  satisfy  the  standard  of 
proof:  proof  of  discriminatory  use  of  peremptories  “at  the 
defendant’s trial.” Whatever label one puts on this—a differ‐
ence  in  “standard  of  proof,”  as  the  Court  called  it,  or  a 
broader conception of the underlying substantive right, as it 
can  also  be  characterized—it  is  plain  that  the  part  of  Swain 
that  the  Court  disapproved  in  Batson  was  the  earlier  case’s 
rejection of a standard that insisted on a showing of contin‐
uous and systematic discrimination and found inadequate a 
showing only of discrimination in the defendant’s own trial. 
The  Court  itself  recognized  that  it  was  announcing  a  new 
rule to this extent, albeit one that it later decided should ap‐
ply  only  on  direct  appeals,  not  on  collateral  review.  This 
point is reinforced by a closer look at the two cases. 
    In Swain, petitioner Swain, a black man, was indicted and 
convicted  of  rape  in  an  Alabama  state  court;  he  was  sen‐
tenced  to  death.  Swain  raised  three  separate  challenges  to 
the jury selection process: the first concerned the process by 
which  venire  persons  were  selected;  the  second  focused  on 
the prosecutor’s use of preemptory challenges to remove the 
six remaining black persons from the jury that tried him; and 
the  third  attacked  the  systematic  use  of  peremptory  chal‐
lenges by Talladega County prosecutors to remove black ve‐
40                                         Nos. 12‐1619 & 12‐1747 

nire  persons  in  all  cases.  Swain  supported  the  latter  point 
with evidence that literally no black persons had served on a 
petit jury in the county since around 1950, even though black 
males constituted 26% of those who could serve. At trial, the 
court denied his motions to strike the trial jury venire and to 
declare  void  the  petit  jury  that  was  chosen.  These  motions 
were based on the ground that the selection of the trial jury 
resulted  from  invidious  race‐based  discrimination  in  viola‐
tion  of  the  Equal  Protection  Clause.  The Alabama  Supreme 
Court  affirmed  his  conviction,  and  the  case  then  moved  to 
the United States Supreme Court.  
    Focusing on the Supreme Court’s analysis of Swain’s sec‐
ond claim (that the use of preemptory challenges to remove 
all remaining black persons from the jury that tried him was 
racially  motivated  in  violation  of  the  Fourteenth  Amend‐
ment), we see that the Court did not reject the claim because 
of inadequate evidence. Instead, the Court thought that even 
if the allegations were true, petitioner failed to state a claim 
cognizable  under  the  Fourteenth  Amendment.  The  Court’s 
reasoning is worth setting out in some detail, because this is 
the precise part of Swain that Batson was to overrule 21 years 
later. It is also the precise reasoning that I believe the majori‐
ty has overlooked. Here is what the Court said: 
       The  essential  nature  of  the  peremptory  chal‐
       lenge  is  that  it  is  one  exercised  without  a  rea‐
       son stated, without inquiry and  without being 
       subject  to  the  court’s control.  While  challenges 
       for  cause  permit  rejection  of  jurors  on  a  nar‐
       rowly  specified,  provable  and  legally  cogniza‐
       ble  basis  of  partiality,  the  peremptory  permits 
Nos. 12‐1619 & 12‐1747                                                      41 

        rejection for a real or imagined partiality that is 
        less easily designated or demonstrable. It is of‐
        ten  exercised  upon  the  ‘sudden  impressions 
        and  unaccountable  prejudices  we  are  apt  to 
        conceive  upon  the  bare  looks  and  gestures  of 
        another,’  upon  a  juror’s  ‘habits  and  associa‐
        tions,’  or  upon  the  feeling  that  ‘the  bare  ques‐
        tioning  (a  juror’s)  indifference  may  sometimes 
        provoke  a  resentment.’  It  is  no  less  frequently 
        exercised  on  grounds  normally  thought  irrele‐
        vant  to  legal  proceedings  or  official  action, 
        namely,  the  race,  religion,  nationality,  occupa‐
        tion or affiliations of people summoned for ju‐
        ry  duty.  For  the  question  a  prosecutor  or  de‐
        fense counsel must decide is not whether a ju‐
        ror  of  a  particular  race  or  nationality  is  in  fact 
        partial, but whether one from a different group is 
        less  likely  to  be.  …  Hence  veniremen  are  not 
        always  judged  solely  as  individuals  for  the 
        purpose  of  exercising  peremptory  challenges. 
        Rather  they  are  challenged  in  light  of  the  lim‐
        ited knowledge counsel has of them, which may 
        include  their  group  affiliations,  in  the  context  of 
        the case to be tried. 
Id. at 220–21 (emphases added) (internal citations omitted). 
The  sentence  that  follows  this  passage  is  unambiguous  and 
underscores the distinction between Swain and Batson: “With 
these  considerations  in  mind,  we  cannot  hold  that  striking  of 
Negroes  in  a  particular  case  is  a  denial  of  equal  protection  of  the 
42                                         Nos. 12‐1619 & 12‐1747 

laws.” Id. at 221 (emphasis added). The Court thus held that 
the motion to strike the trial jury was properly denied.  
     The  Court  in  Swain  embraced  a  rule  under  which  the 
Equal Protection Clause does not reach discrimination in the 
use  of  peremptory  challenges  at  the  retail  level—that  is,  in 
the  selection  of  the  defendant’s  own  jury.  That  holding  has 
nothing to do with the order of proof; it delineates what will, 
and  will  not,  violate  the  Constitution.  Under  Swain,  the 
Equal  Protection  Clause  is  violated  only  where  prosecutors 
“consistently  and  systematically  exercised  their  strikes  to 
prevent any and all Negroes on petit jury venires from serv‐
ing on the petit jury itself.” Id. at 223. This would have to go 
on “in case after case, whatever the circumstances, whatever 
the crime and whoever the defendant or the victim may be.” 
Id.  The  Swain  Court  did  not  pursue  that  point  further,  be‐
cause  it  found  that  it  was  “readily  apparent  that  the  record 
in this case [was] not sufficient to demonstrate that the rule 
has been violated by the peremptory system as it operates in 
Talledega County.” Id. at 224.  
    Batson  overruled  and  fundamentally  transformed  this 
portion of Swain. Instead of recognizing an equal protection 
violation only if “case  after case,  whatever the circumstanc‐
es” the peremptory system was being used in a racially dis‐
criminatory way, Batson held that “a defendant may make a 
prima  facie  showing  of  purposeful  racial  discrimination  in 
selection of the venire by relying solely on the facts concern‐
ing its selection in his case.” 476 U.S. at 95.  
   It is true that Batson went on to outline how a defendant 
should go about presenting proof of purposeful discrimina‐
Nos. 12‐1619 & 12‐1747                                                43 

tion  in  the  use  of  peremptories.  But  the  crucial  question—
what  must  the  proof  demonstrate—changed  between  Swain 
and Batson. A substantive claim—discrimination in the selec‐
tion  of  the  defendant’s  own  jury—went  from  being  outside 
to being within the reach of the Equal Protection Clause.  
    Suppose, in a particular case that arose in 1980 (that is, af‐
ter  Swain  but  before  Batson),  a  criminal  defendant  (or  more 
realistically his lawyer) realized that it would not be possible 
in his area to demonstrate consistent and systematic discrim‐
ination in the use of peremptory challenges, yet he believed 
that  he  could  demonstrate  purposeful  racial  discrimination 
in the selection of the jury in his particular case. Such a law‐
yer,  knowing  that  Swain  dictated  the  applicable  law,  would 
be  forced  to  conclude  that  it  would  be  frivolous  to  raise  an 
equal protection claim. If he tried to do so, he would be met 
with the statement in Swain that the Court “cannot hold that 
striking  of  Negroes  in  a  particular  case  is  a  denial  of  equal 
protection  of  the  laws.”  380  U.S.  at  221.  The  prosecutor 
would  be  quick  to  point  out  that  the  Swain  Court  did  not 
recognize  a  claim  based  on  “allegations  that  in  the  case  at 
hand  all  Negroes  were  removed  from  the  jury  or  that  they 
were  removed  because  they  were  Negroes.”  Id. at  222  (emphasis 
added). 
    Now suppose that the same case arose in 1990, after Bat‐
son. Defense counsel operating with the benefit of the Batson 
rule would know that her client had a cognizable claim, be‐
cause for the first time it would be permissible to rely “solely 
on  the  facts  concerning  [jury]  selection  in  his  case.”  476  U.S. 
at 95. That is not an evidentiary difference; it is a substantive 
one. 
44                                        Nos. 12‐1619 & 12‐1747 

    The Supreme Court’s decisions reinforce this point. In di‐
rect contrast to Swain, Batson and the cases that follow it find 
that the racially discriminatory use of even one peremptory 
challenge  in  a  single  case  violates  the  Equal  Protection 
Clause. See, e.g., Snyder v. Louisiana, 552 U.S. 472 (2008) (con‐
viction overturned on habeas corpus petition because of single 
discriminatory  peremptory  challenge);  Miller‐El  v.  Dretke, 
545 U.S.  231, 239 (2005) (Batson expanded  Swain by holding 
that a  defendant could support  a prima facie  case by relying 
only on the totality of the facts in his own trial).  
     Other  areas  of  Fourteenth Amendment  jurisprudence  il‐
lustrate  the  distinction  between  evidentiary  methodology 
and criteria to state a claim. In Parratt v. Taylor, 451 U.S. 527 
(1981), for instance, a state prison inmate’s mail‐order hobby 
materials were lost when prison officials failed to follow the 
normal  procedures  for  mailed  packages.  The  inmate  sued 
the  officials  under  section  1983.  The  Supreme  Court  held 
that while  the inmate had been deprived of property under 
color of state law, he nonetheless did not state a claim for re‐
lief  because  the alleged deprivation  did  not trigger the pro‐
tections  of  the  Due  Process  Clause.  This  was  because  the 
deprivation  did  not  occur as a result of an established state 
procedure. Id. at 543. Parratt emphasized that state law pro‐
vides  procedures  for  accidental  deprivations  of  property, 
and this was enough to satisfy due process. More generally, 
it  stands  for  the  proposition  that  not  all  property  depriva‐
tions inflicted by state officials acting under color of law vio‐
late the Fourteenth Amendment—only those that also occur 
without  due  process.  Similarly,  under  Swain,  the  rule  was 
that  not  all  racial  discrimination  in  the  use  of  peremptory 
Nos. 12‐1619 & 12‐1747                                               45 

challenges violates the Fourteenth Amendment. The Consti‐
tution, it held, is violated only if that discrimination was sys‐
tem‐wide  and  longstanding  (and  for  the  Swain  Court,  not 
even  fifteen  years  with  zero African‐Americans  on  a  jury  in 
Talladega County satisfied that element). 
    Monell  brings  out  a  similar  point.  Monell  v.  Dep’t  of  Soc. 
Servs. of City of N.Y., 436 U.S. 658 (1978). There, the Supreme 
Court held that local governments can be held liable for con‐
stitutional  deprivations  only  when  the  complaint  is  about 
governmental  custom,  practice,  or  policy;  there  is  no  re‐
spondeat superior liability under § 1983. Id. at 691–92. The fact 
that a plaintiff cannot succeed on a Monell claim for a depri‐
vation that does not arise out of a policy or custom is not an 
evidentiary  bar;  it  is  a  substantive  restriction  on  the  claim. 
Similarly,  under  Swain,  a  plaintiff  could  not  succeed  on  an 
equal  protection  claim  limited  to  discrimination  in  his  own 
jury. This was not because of anything about the burdens of 
production or proof; it was because the Court saw peremp‐
tory challenges as an essential and traditional part of a crim‐
inal trial, and it believed that a constitutional violation arose 
only if pervasive misuse could be proven. 
    Proving one instance and proving a continuous and sys‐
tematic pattern are two different things. Batson changed the 
law,  but  the  Illinois  courts  did  not  acknowledge  that  fact, 
and today the majority perpetuates that error. This is an er‐
ror  that  meets  the  demanding  standards  for  federal  habeas 
corpus relief. The Illinois court’s decision that counsel waived 
a  Batson  argument  by  failing  to  raise  a  Swain  argument 
amounts  to  a  decision  that  is  contrary  to  the  law  as  an‐
nounced  by the Supreme  Court of  the United States. At  the 
46                                            Nos. 12‐1619 & 12‐1747 

very least, it is an unreasonable application of that law. Since 
that  is  the  case,  it  was  also  error  for  the  state  court  to  con‐
clude that appellate counsel’s performance was constitution‐
ally  adequate  in  the  face  of  his  failure  to  take  advantage  of 
the Supreme Court’s intervening Batson decision while Rich‐
ardson’s direct appeal was under consideration in the Illinois 
courts.  (I  stress  again  that  this  case  does  not  present  any 
problem about retroactive application of Batson to cases that 
have become final in the state system, because Richardson’s 
case had not reached that point. My position is entirely con‐
sistent  with  the  Supreme  Court’s  decision  in  Allen  v.  Hardy, 
478  U.S.  255  (1986),  which  held  that  Batson  does  not  apply 
retroactively to cases on collateral review.)  
    As  the  Supreme  Court  reaffirmed  in  Hinton  v.  Alabama, 
No.  13‐6440  (decided  Feb.  24,  2014),  “counsel  has  a  duty  to 
make reasonable investigations or to make a reasonable de‐
cision  that  makes  particular  investigations  unnecessary.”  Sl. 
op. at 11, quoting from Strickland, 466 U.S. at 690–91. Coun‐
sel in Hinton “failed to make even the cursory investigation 
of the state statute” in question. Sl. op. at 11. The Court con‐
cluded that “[a]n attorney’s ignorance of a point of law that 
is fundamental to his case combined with his failure to per‐
form basic research on that point is a quintessential example 
of  unreasonable  performance  under  Strickland.”  Id.  As  the 
record in  our case shows, that  is  exactly  the  kind  of perfor‐
mance  Richardson’s  appellate  counsel  rendered.  It  appears 
that he was unaware of the Supreme Court’s decision in Bat‐
son, and thus he made no effort to argue to the Illinois courts 
that  the  jury  selection  process  in  Richardson’s  own  case  was 
tainted by racial discrimination. After Batson, counsel had no 
Nos. 12‐1619 & 12‐1747                                               47 

duty to shoulder the  additional burden of showing  that the 
process  in  Illinois,  or  in  Cook  County,  was  systematically 
and consistently flawed.  
    As the able district judge did, I would find that Richard‐
son received constitutionally ineffective assistance of counsel 
with  respect  to  his  Batson  argument,  and  I  would  grant  the 
writ  on  that  basis.  In  Allen  v.  Hardy,  the  Supreme  Court 
waxed  eloquent  about  how  prosecutors  and  judges  had 
“compelling” reliance interests on Swain; that is why it held 
that Batson would not apply retroactively to convictions that 
became final before Batson was announced. 478 U.S. at 260. I 
note  as  well  that  there  is  something  seriously  out  of  kilter 
about  the  notion  that  the  reliance  of  prosecutors  on  Swain 
was  “compelling,”  but  that  the  reliance  of  defense  counsel 
on  Swain  is  of  no  moment.  If  defense  counsel  should  have 
anticipated Batson, then it seems only fair to think that pros‐
ecutors  should  have  done  so,  too.  In  fact,  as  Allen  recog‐
nized,  Batson  was  a  break  with  the  past,  but  a  break  that 
would apply only to  cases  on direct  review, not  to  cases on 
collateral review. That is what should have happened here. 
                                    III 
    Richardson  has  also  presented  other  arguments  in  sup‐
port of the district court’s judgment, but like my colleagues, I 
reject them. Although I consider his arguments about coun‐
sel’s  performance  at  sentencing  to  be  close,  I  am  persuaded 
that the deferential standard dictated by 28 U.S.C. § 2254(d) 
requires  us  to  deny  relief  on  that  ground.  I  also  find  no  re‐
versible  error  in  the  district  court’s  decision  that  his  argu‐
ments  based  on  the  admission  of  the  “other  crimes”  evi‐
48                                       Nos. 12‐1619 & 12‐1747 

dence  do  not  meet  the  standard  for  granting  the  writ.  I 
would  therefore  affirm  the  district  court’s  judgment  across 
the board, and thus I respectfully dissent.